Exhibit 10.12.6
AMENDMENT NO. 6 TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 6 (this “Amendment”) TO THE AMENDED AND RESTATED
EMPLOYMENT AGREEMENT, dated as of July 1, 1999, between Brightpoint, Inc., an
Indiana corporation (the “Employer” or the “Company”), and Steven E. Fivel (the
“Employee”) is entered into as of December 19, 2008.
     WHEREAS, the Employer and the Employee have entered into an amended and
restated employment agreement, dated as of July 1, 1999, as amended by those
certain amendments dated as of January 1, 2001, January 1, 2002, January 1,
2003, January 1, 2004 and April 7, 2005 (the “Employment Agreement”); and
     WHEREAS, the Employer and Employee wish to amend certain sections of the
Employment Agreement as provided below.
     NOW, THEREFORE, in consideration of the premises and mutual benefits and
covenants contained herein, the parties hereto agree as follows:
     1. Unless the context indicates otherwise, capitalized terms used and not
defined in this Amendment shall have the respective meanings assigned thereto by
the Employment Agreement.
     2. This Amendment is effective as of the date first set forth above, except
as specifically provided otherwise.
     3. Section IX(i)(A) shall be amended and restated in its entirety as
follows:
     (i) Severance Cap.
     (A) Notwithstanding Subsection 9(d)(ii) and Section 9(h) above, the total
value to be received by the Employee due to the Severance Pay pursuant to
Subsection 9(d)(ii) and the accelerated vesting pursuant to Section 9(h) (the
“Accelerated Vesting”) (such total value referred to herein as the “Total
Severance Value”) may not exceed $2.25 million (the “Severance Cap”). With
respect to a Date of Termination after January 1, 2010 the Severance Cap shall
be (i) $1.25 million in the event that, prior to and not as a result of a Change
of Control, the Employee’s employment is terminated either by the Employee for
Good Reason or by the Employer other than pursuant to Sections 6.2 or 6.3
hereof, and (ii) 2.25 million in the event that (x) the employee, without Good
Reason, terminates his employment at any time within twelve months after a
Change of Control (provided that if the Change of Control is pursuant to
Section 6.4.2(b) of this Agreement, it is ascertainable on the date of such
Termination that such Change of Control has occurred), or (y) if after or as a
result of a Change of Control, the Employee’s employment is terminated either by
the Employee for Good

 



--------------------------------------------------------------------------------



 



Reason or by the Employer other than pursuant to Sections 6.2 or 6.3 hereof. For
the avoidance of doubt, any accelerated vesting of the restricted stock award
granted to the Employee on April 7, 2005 and any Increase provided to the
Employee pursuant to Section 9(e) hereof shall not count toward or be subject to
the Severance Cap.
     4. A new Section 13 is added to the Employment Agreement as follows:
          “13. Compliance with Code Section 409A.
          (a) It is intended that any amounts payable under this Employment
Agreement and the Employer’s and the Employee’s exercise of authority or
discretion hereunder shall comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), including the Treasury regulations and other
published guidance relating thereto, so as not to subject the Employee to the
payment of any interest or additional tax imposed under Code Section 409A. To
the extent any amount payable to the Employee from the Employer, per this
Employment Agreement or otherwise, would trigger the additional tax imposed by
Code Section 409A, the payment arrangements shall be modified to avoid such
additional tax. Notwithstanding any provision in the Employment Agreement to the
contrary, as needed to comply with Code Section 409A, payments due under this
Agreement shall be subject to a six (6) month delay such that amounts otherwise
payable during the six (6) month period following the Employee’s separation from
service shall be accumulated and paid in a lump-sum catch-up payment as of the
first day of the seventh-month following separation from service.
          (b) The Employer shall pay in full any Delayed Payment in accordance
with Section 13(a) and shall not deduct from or setoff against any Delayed
Payment (i) any compensation earned by the Employee as the result of employment
by another employer or business or profits earned by the Employee from any other
source at any time before and after the Date of Termination, or (ii) any other
amounts actually owed or claimed by the Employer to be owed by the Employee to
the Employer in connection with any claim the Employer has or makes against the
Employee.”
     5. Miscellaneous.
          (a) This Amendment is a legal and binding obligation of the parties,
enforceable in accordance with its terms.
          (b) This Amendment shall be construed in accordance with the internal
laws and not the choice of law provisions of the State of Indiana.
          (c) Except as specifically amended hereby, the Employment Agreement
shall remain in full force and effect. In the event the terms of the Employment
Agreement conflict with this Amendment, the terms of this Amendment shall
control.

2



--------------------------------------------------------------------------------



 



          (d) Except as otherwise provided herein, this Amendment contains the
entire understanding between the parties, and there are no other agreements or
understandings between the parties with respect to the subject matter hereof. No
alteration or modification hereof shall be valid except by a subsequent written
instrument executed by the parties hereto.
          (e) This Amendment may be executed in any number of counterparts, and
each such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute only one agreement. Any facsimile of this
Amendment shall be considered an original document.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Amendment No. 6 to Amended and Restated Employment Agreement as of the date
first set forth above.

          12/30/08 BRIGHTPOINT, INC.
      By:   /s/ Robert J. Laikin         Name:   Robert J. Laikin        
Title:   CEO        EMPLOYEE
      /s/ Steven E. Fivel       Steven E. Fivel            

4